Mayes, J.,
delivered the opinion of the court.
This suit was begun in a justice court of Leflore county by appellant, and the purpose of the suit is to recover from the Greenwood Grocery Company the sum of $67, claimed by appellant to be due it by appellee as demurrage on certain cars containing interstate shipments of goods to appellee. The Greenwood Grocery Company undertook to offset this claim with a counterclaim of $58, claimed by it to be due it by appellant as reciprocal de-murrage charges. The case was tried in the justice court, and appealed to the circuit court, and tried on an agreed record. In the agreed record the facts are stated as concisely as it is possible-for them to be stated, and we shall therefore only touch upon the leading features of the case in so far as the facts are concerned. It is agreed that the cars about which the Greenwood Grocery Company claims the right of reciprocal demurrage contained, interstate shipments.
The real issue in the case is whether or not the Greenwood' Grocery Company can offset its claim for reciprocal demurrage-against the' claim of plaintiff for demurrage charges against it. It is asserted by appellant that this cannot be done, for the reason that the cars contained interstate shipments, and to allow this offset would be in violation of the federal laws. The reciprocal demurrage claim of the Greenwood Grocery Company grows out of delays on the part of appellant, occurring in the-yards of appellant, and after the interstate shipment reached its *412.•’destination. No question of tbe unreasonableness of tbe delay-age charges is involved in tbis case in any way. As counsel for appellant put it in tbeir brief: “Tbe sole question in tbe case is whether it is competent for tbe state railroad commission to promulgate a reciprocal demurrage or delayage rale, which would impose rtpon tbe railroad company a charge for delay in tbe delivery of an interstate shipment. It is a question of tbe power of tbe railroad commission to act in tbe premises.” Tbe trial in tbe court below resulted in a judgment favoring tbe contention of tbe Greenwood.Grocery Company, thereby sustaining the power of the commission to impose these delayage charges on interstate shipments, and from .this judgment an appeal is prosecuted here.
We may say in tbe outset that tbe right and power of tbe state railroad commission to establish these delayage charges, in so far as intrastate shipments are concerned, was upheld in tbe case of Yazoo, etc., R. Co. v. Keystone Lumber Co., 90 Miss. 391, 43 South. 605. In tbe above case there was no question of interstate commerce involved. We may further state that we do not deem it necessary to a decision in this case to determine when a shipment of goods loses its character as interstate commerce. The appellants deny the power of the state railroad commission to promulgate any reciprocal demurrage rule which imposes a charge for delay on appellant, when the charge is sought to be applied to any interstate shipment.
The first case which counsel for appellant cite as sustaining this contention is the case of McNeill v. Southern Ry. Co., 202 U. S. 543, 26 Sup. Ct. 722, 50 L. Ed. 1142. This case does not seem to us to sustain the contention. Let us seé what the facts of the McNeill case were. The Greensboro Ice & Coal Company had a coal and wood yard located some distance from the main track and right of way of the Southern ^Railway Company. From this main track there was a private spur track leading over the land of private persons to the ice and coal company’s place *413of business. It seems that tbe railroad bad delivered tbe freight of tbe ice and coal company at its place of business by hauling-it over this spur at one time; but, a dispute having arisen between tbe railroad company and tbe ice and coal company concerning demurrage on thirteen cars of coal and wood, tbe railroad notified it that thereafter it would only deliver its cars on tbe public track of tbe railroad known as tbe “team” track, on. which track all deliveries were made to tbe public generally. Subsequently tbe ice and coal company ordered other coal and wood for interstate shipment over tbe line of tbe railroad, and when it arrived tbe railroad company placed it on tbe track and notified tbe ice and coal company. Tbe coal company declined to receive tbe cars elsewhere than on tbe spur track, and the railroad company declined to deliver same there. A complaint was filed by tbe coal company with tbe corporations commission, and that commission ordered the railroad company to make delivery beyond its right of way and on tbe private siding. On tbe above facts, tbe court held that tbe order of tbe commission was void,, because it required carriers engaged in interstate commerce to-deliver cars containing such commerce beyond their right of way and to a private siding, thus manifestly imposing a burden so-direct and onerous as to leave no doubt that it was a regulation of interstate commerce. But in this very case tbe supreme court of tbe United States says that it does not draw in question tbe right of a state, in tbe exercise of its police authority, to confer on an administrative agency tbe power to make any reasonable-regulations concerning tbe place, manner, and time of delivery of merchandise moving in tbe channels of interstate commerce..
There is a marked distinction between the McNeill case, above quoted from and cited, and tbe case now being reviewed by this court. In the McNeill case it was sought to compel tbe railroad company to haul tbe goods beyond tbe line of tbe company and beyond their proper destination; that is to say, 'carry them over a private siding to tbe place of business of tbe con*414sign.ee. But in tbe case under review there is no such attempt. Tbe rule simply operates to compel a reasonably quick delivery to tbe consignee on tbe main line of tbe railway, and amounts to nothing more than a regulation as to tbe time of delivery, tbe reasonableness of which is not questioned. • It is simply claimed by appellant that, whether reasonable or unreasonable, tbe railroad commission has no power to make this regulation as to interstate shipments. When tbe whole of the regulation is simply addressed to compelling prompt delivery of tbe goods, thus enabling the cars to be placed in service for other shippers more speedily, what burden can it be said that such a regulation imposes on commerce ? It does not ,seem to us that the case of McNeill v. Southern Railroad Company, cited above, can be said to be any authority for appellant; but it is more an authority for appellee when the facts are analyzed.
The nest case mainly relied upon by appellant’s counsel is the case of Houston R. R. Co. v. Mayes, 201 U. S. 321, 26 Sup. Ct. 491, 50 L. Ed. 772. An analysis of this case in the light of its facts easily distinguishes it from the case on trial. The case last cited involved the constitutionality of a Texas statute'which provided that whenever a shipper should make requisition, in writing, for a number of cars to be furnished at any point indicated within a certain number of days from the receipt of the application, and should deposit one-fourth of the freight with the agent of the company, the company on failing to furnish the cars should forfeit $25 per day for each car failed to be furnished ; the only proviso being that the law should not apply in case of strikes or other public calamity. The court held the statute void as applied to interstate commerce, but also said that the statute was not far from the line of proper police regulation. We do not think any principle announced by the Mayes case, cited above, is controlling here, or that the contention of appel-lees in any way conflicts with the principles announced in either of the cases already cited.
*415Several other cases are cited by counsel for appellant, but it is our judgment that these cases cannot be relied on as authority by appellant. The cases to which we allude are Rhodes v. Iowa, 170 U. S. 412, 18 Sup. Ct. 664, 42 L. Ed. 1088; U. S. v. Railway (D. C.) 149 Fed. 486; State v. Adams Express Co., 171 Ind. 138, 85 N. E. 337, 966, 19 L. R. A. (N. S.) 93; Adams Express Co. v. Kentucky, 214 U. S. 218, 29 Sup. Ct. 633, 53 L. Ed. 972.
Much of the difficulty in this case is dissolved when we keep in mind the fact that the whole of the duty of a railroad company is not discharged in an interstate shipment merely by the 'transportation of the goods to point of destination The railroad company owes the further duty, under the general law of the land, to deliver the goods to the consignee. In order to do this, it is bound to so place the goods as that the consignee may get possession of them; else it fails in its duty, and the goods can be of no use to the owner of same. This being so, the order of the railroad commission fixing delayage charges is merely an order enforcing a general duty that rests upon the carrier, and is in aid of, and not an obstruction to, commerce. ' Such an order imposes no additional burden on .the carrier. The burden is already there as a common duty. It is a part of the contract of •carriage, and the consideration paid by the shipper for the transportation of the goods is paid in part for the fulfillment of this very duty. The grocer can make no use of his goods until he can unload them from the cars, the cars cannot be further used for transportation until they are unloaded, the cars cannot be unloaded until they are so placed as that they may be reached for this purpose, and it is the duty of the carrier to arrange for all these things, whether the shipment be intra or inter state, failing in which the very purpose of transportation itself fails. In view of these facts, how can it be held that a regulation, which merely compels a performance of an already existing burden, can be said to impose any additional burden on commerce ?
*416In.the case of Charles v. Atlantic Coast Line, 78 S. C. 36, 58 S. E. 927, 125 Am. St. Rep. 762, it appears that South Carolina, had a statute imposing a penalty of $50 on every common carrier that failed to adjust any claim for loss or damage to freight while in its possession within a certain period therein named. It was argued that this statute was void as to interstate shipments, but the court said: “ ‘The duty to make prompt settlement for loss or damage to goods is but an incident of the duty to transport and deliver safely and with reasonable diligence-The statute in question was designed to effectuate an important public purpose, viz., to compel the common carrier to perform with reasonable diligence the duty which peculiarly appertains, to his business as a carrier of freight. The penalty is but a means to that end.’ While it is not easy to define the exact limits of the operation of state laws as affecting interstate commerce, we have no hesitation in saying that the statute in question, as-it affects carriers doing business in this state who fail or refuse to adjust and pay the loss of or damage to goods while in their-possession, is no unlawful interference with interstate commerce,, even as applied to an interstate shipment. The penalty imposed is for a delict of duty appertaining to the business of a common carrier, and, in so far as it may affect interstate commerce, it is. an aid thereto, by its tendency to promote safe and prompt delivery of goods, or its legal equivalent — -prompt settlement of' proper claim for damages.” In the case of Harrill v. Railway Co., 144 N. C. 532, 57 S. E. 383, it seems that a statute of North Carolina provided a penalty on any common carrier for failure-to deliver goods to consignee on arrival. It was contended that the statute could have no application to interstate traffic; but the' court held that the statute merely enforced a common-law duty,, which was in aid of, rather than an obstruction to, interstate commerce, and was valid. In the case of Telegraph Co. v. James, 162 U. S. 650, 16 Sup. Ct. 934, 40 L. Ed. 1105, the United States supreme court held that an act of the the legisla*417ture, wbicb merely imposed a penalty on a telegraph company for tbe violation of a duty wbicb it owed by tbe general law of tbe land, was no regulation of, or obstruction to, interstate commerce, witbin t£e meaning of tbe federal Constitution. See, also, tbe cases of Seaboard Air Line v. Seegers, 207 U. S. 73, 28 Sup. Ct. 28, 52 L. Ed. 108; State v. Adams Exp. co., 171 Ind. 138, 85 N. E. 337, 966, 19 L. R. A. (N. S.) 93 and note; Morris v. Express Co., 146 N. C. 167, 59 S. E. 667, 15 L. R. A. (N. S.) 983; Bagg v. Railroad Co., 109 N. C. 279, 14 S. E. 79, 14 L. R. A. 596, 26 Am. St. Rep. 569; Porter v. Charleston & S. R. Co., 63 S. C. 169, 41 S. E. 108, 90 Am. St. Rep. 671.
'We bave given to tbis case tbe most careful and protracted examination, and it is our view that tbe rule of tbe state railroad commission fixing reciprocal delayage rules is perfectly witbin tbeir power It imposes no additional duty on tbe carrier, but merely compels tbe fulfillment of a duty that is an incident to tbe contract of carriage. It is in aid of commerce, rather than an obstruction to it¿ and operates after the transportation is completed. . Affirmed.